                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

WILLIE JAMES COLBERT, JR.,

                  Plaintiff,

v.                                                           Case No: 2:20-cv-215-SPC-NPM

UNITED STATES OF AMERICA,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Petitioner Willie James Colbert, Jr. filed a Motion for Clarification in his underlying

criminal case at case no. 2:94-cr-108-FtM-38-NPM (Doc. 378, Motion). Colbert sought

relief from his sentence and underlying conviction based upon the United States Supreme

Court’s decision in Rehaif v. United States, 585 U.S. ----, 139 S.Ct. 2191, 204 L.Ed. 594

(2010). (Id.) The Court liberally construed the Motion as a Motion to Vacate Under 28

U.S.C. § 2255 and opened the above case. (Doc. 1).

        The Court's records reveal Colbert has already filed a 28 U.S.C. § 2255 petition

attacking this same conviction. See Case No. 2:94-cr-108-SPC-NPM (Doc. 242); Case

No. 2:98-cv-266-FTM-24D (Doc. 1). On September 30, 2001, the Court denied Colbert

relief under his previous § 2255 petition. See Case No. 2:94-cr-108-SPC-NPM (Doc. 291);

Case No. 2:98-cv-266-FTM-24D (Doc. 8).



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
       Colbert has not indicated he has obtained leave from the Eleventh Circuit Court of

Appeals to file a successive petition. See 28 U.S.C. § 2244(b); Rules Governing Section

2254 Cases in The United States District Courts, R. 9. “Without authorization, the district

court lacks jurisdiction to consider a second or successive petition.” Pavon v. Attorney

Gen. Fla., 719 Fed. Appx. 978, 979 (11th Cir. 2018) (citing Farris v. United States, 333

F.3d 1211, 1216 (11th Cir. 2003)). The Court recognizes that the term “second or

successive” is not self-defining and not all habeas applications filed after the first filed

habeas are per se successive. Panetti v. Quarterman, 551 U.S. 930, 943-44, (2007);

Stewart v. United States, 646 F.3d 856, 860 (11th Cir. 2011). Having reviewed the

construed petition, the Court finds Colbert has not asserted any facts or claims that would

fall within the “small subset of unavailable claims that must not be categorized as

successive.” Stewart at 863.

       Consequently, this case will be dismissed without prejudice to allow Colbert the

opportunity to seek authorization from the Eleventh Circuit Court of Appeals should he

wish to file a second motion to challenge to his current conviction and sentence under 28

U.S.C. § 2255(h). Colbert should be aware that § 2244(b)(2) limits the circumstances

under which the Court of Appeals will authorize the filing of a second or successive

habeas corpus petition. Furthermore, § 2244(d) imposes a time limitation on the filing of

a habeas corpus petition. In seeking relief in the Court of Appeals, Colbert should be

cognizant of both these provisions.

       Accordingly, it is now

       ORDERED:




                                             2
      1. Petitioner’s construed Motion to Vacate Under 28 U.S.C. § 2255 (Doc. 1) is

         DISMISSED.

      2. The Clerk of Court shall: (a) file a copy of this Order in Petitioner’s underlying

         criminal case at 2:94-cr-108-FtM-39NPM; (b) moot any pending motions in this

         and Petitioner’s underlying criminal case; (c) enter judgment; and (d) provide

         Petitioner with an “Application for Leave to File a Second or Successive

         Habeas Corpus Petition 28 U.S.C. § 2244(b) by a Prisoner in State Custody”

         form with this Order.

      DONE and ORDERED in Fort Myers, Florida this 3rd day of April 2020.




SA: FTMP-1
Copies: All Parties of Record




                                            3
